IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-45,212-02


EX PARTE LOUIS CASAREZ





HABEAS CORPUS APPLICATION
FROM CAUSE NO. 1991CR2808W FROM THE 187TH JUDICIAL DISTRICT
COURT OF BEXAR COUNTY 


 Per curiam


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant pleaded guilty to burglary of a
habitation with intent to commit theft and sentenced to imprisonment for ten years.  No direct appeal
was taken.
	On May 20, 2005 this Court received Applicant's writ, which alleged that he was being
improperly denied street time credit for time spent on parole, and that he was being improperly
classified as ineligible for mandatory supervision on this offense.  This Court remanded to the trial
court for further findings on June 8, 2005.  
	On June 20, 2005 the trial court entered orders to obtain information from TDCJ to address
Applicant's claims.  However, the district clerk forwarded the supplement to this Court without the
findings and conclusions of the trial court after remand.  The habeas record has been forwarded to
this Court prematurely. We remand this application to Bexar County to allow the trial court to enter
findings of fact and conclusions of law.
	The District Clerk of Bexar County is ordered to forward these applications to this Court after
the judge of the 187th  Judicial District Court enters  findings of fact and conclusions of law.
 IT IS SO ORDERED THIS THE 14th  DAY OF December, 2005.
DO NOT PUBLISH